DETAILED ACTION
This communication is to inform applicant that the Foreign Priority was incorrectly acknowledged on the Notice of Allowability mailed on 01/07/2022. Thus the previous Notice of Allowability is now replaced with the Corrected Notice of Allowability which removes the Foreign Priority Acknowledgment.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview on 12/16/2021 with Attorney Luis Garcia.

The application has been amended as follows: 

In the Claims:
1.	(Currently Amended) A method performed by a wireless device for supporting sub-physical resource block, sub-PRB, transmissions over a physical uplink shared channel, PUSCH, the method comprising:
receiving an indication of a number of resource units, RUs, to be used for performing sub-PRB transmissions over the PUSCH;
receiving a modulation coding scheme, MCS, index; 
by the determining corresponding to 
	selecting a row of a plurality of rows of a table configured for a full PRB transmission
	selecting a column of a plurality of columns of the table based on the indicated number of RUs[[,]]; 
	mapping the indicated number of RUs 
	    an indicated number of 1 RU being mapped to a column for 2 full PRBs;
	    an indicated number of 2 RUs being mapped to a column for 3 full PRBs; and
	    an indicated number of 4 RUs being mapped to a column for 6 full PRBs; and
	each of the plurality of columns representing a number of full PRBs that would be allocated to the wireless device in a full PRB transmission over the PUSCH; and
transmitting sub-PRB transmissions over the PUSCH according to the determined TBS on the indicated number of RUs.

9.	(Currently Amended) A wireless device for supporting sub-physical resource block, sub-PRB, transmissions over a physical uplink shared channel, PUSCH, the wireless device comprising:
a transceiver configured to:

	processing circuitry configured to:
		receive a modulation coding scheme, MCS, index; and
		determine a transport block size, TBS, for a sub-PRB transmission over the PUSCH[[,]] by the determining corresponding to 
	    selecting a row of a plurality of rows of a table configured for a full PRB transmission
	    selecting a column of a plurality of columns of the table based on the indicated number of RUs[[,]]; 
	    mapping the indicated number of RUs 
                	an indicated number of 1 RU being mapped to a column for 2 full PRBs;
		an indicated number of 2 RUs being mapped to a column for 3 full PRBs; and
                     	an indicated number of 4 RUs being mapped to a column for 6 full PRBs; and
each of the plurality of columns representing a number of full PRBs that would be allocated to the wireless device in a full PRB transmission over the PUSCH; and
	the transceiver further configured to:


17.	(Currently Amended) A method performed by a network node for supporting sub-physical resource block, sub-PRB, transmissions by a wireless device over a physical uplink shared channel, PUSCH, the method comprising:
associating a number of subcarriers with a resource unit, RU, duration;
selecting a number of RUs;
selecting a modulation coding scheme, MCS, index;
determining a transport block size, TBS, for a scheduled sub-PRB transmission over the PUSCH[[,]] by the determining corresponding to 
selecting a row of a plurality of rows of a table configured for a full PRB transmission
           selecting a column of a plurality of columns of the table based on the indicated number of RUs[[,]]; 
	mapping the indicated number of RUs 
                        an indicated number of 1 RU being mapped to a column for 2 full PRBs;
                        an indicated number of 2 RUs being mapped to a column for 3 full PRBs; and
                        an indicated number of 4 RUs being mapped to a column for 6 full PRBs; and

transmitting the number of RUs, the MCS index, and a TBS index indicating the TBS to the wireless device to be used by the wireless device to transmit sub-PRB transmissions over the PUSCH.

[[End Amendment]]





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG L LAM whose telephone number is (571)272-6497.  The examiner can normally be reached on Monday -Thursday 9-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Dung  Lam/
Examiner, Art Unit 2646



/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646